

116 HR 2955 IH: Prohibiting Local Airports from Neglecting Enforcement Act
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2955IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Palmer (for himself, Mr. Biggs, Mr. Loudermilk, Mr. Flores, Mr. Posey, Mr. Gibbs, Mr. Babin, Mr. Westerman, Mr. Stewart, Mr. Rouzer, Mr. LaMalfa, Mr. Lamborn, Mr. Johnson of South Dakota, Mr. Grothman, Mr. Duncan, Mr. Baird, Mr. Hice of Georgia, Mr. Buck, Mr. Gohmert, Mr. Meadows, Mr. Walker, Mr. Gaetz, Mr. Conaway, Mr. Brooks of Alabama, Mr. Dunn, Mr. Gosar, Mr. Mitchell, Mr. David P. Roe of Tennessee, Mr. Norman, Mr. Weber of Texas, Mr. Allen, Mr. Crawford, Mr. Wright, Mr. DesJarlais, Mr. King of Iowa, Mr. Budd, Mr. Yoho, Mr. Walberg, Mr. McClintock, Mr. Davidson of Ohio, Mr. Riggleman, Mr. Cloud, Mr. John W. Rose of Tennessee, and Mr. Bergman) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo prevent the issuance of grants to entities that impose an unreasonable condition on or unjust
			 discrimination against an air carrier operating pursuant to a contract
			 with a Government agency, including United States Immigration and Customs
			 Enforcement, and for other purposes.
	
 1.Short titleThis Act may be cited as the Prohibiting Local Airports from Neglecting Enforcement Act or the PLANE Act. 2.Issuance of grants (a)In generalNotwithstanding any other provision of law, if the Secretary of Transportation determines that the sponsor of a public-use airport has violated a covered grant assurance, the Secretary may not issue a grant under chapter 471 of title 49, United States Code, to such sponsor for any fiscal year in which the violation of the covered grant assurance occurs.
 (b)DefinitionsIn this section, the following definitions apply: (1)Covered grant assuranceThe term covered grant assurance means a grant assurance made under—
 (A)section 47107(a)(1) of title 49, United States Code, if the violation is related to an unreasonable condition imposed on or unjust discrimination against an air carrier operating pursuant to a contract with a Government agency, including United States Immigration and Customs Enforcement; and
 (B)section 47107(a)(11) of title 49, United States Code. (2)Other termsThe terms sponsor and public-use airport have the meanings given such terms in section 47102 of title 49, United States Code.
				